t c memo united_states tax_court debra anne banderas petitioner v commissioner of internal revenue respondent docket no filed date held petition for determination of relief from joint_and_several_liability under sec_6015 i r c dismissed for lack of jurisdiction 127_tc_7 followed james r monroe for petitioner miriam c dillard for respondent memorandum opinion wherry judge this case arises from a petition for judicial review filed in response to a determination concerning relief from joint_and_several_liability under sec_6015 the court has sua sponte raised the question of whether the case should be dismissed for lack of jurisdiction background some of the facts have been stipulated and are so found the stipulations of the parties with accompanying exhibits are incorporated herein by this reference at the time the petition in this case was filed petitioner resided in cape coral florida prior to his death on date petitioner was married to julio c banderas dr banderas petitioner and dr banderas filed a joint form_1040 u s individual_income_tax_return for petitioner also filed a joint form_1040 for as a surviving_spouse both returns reflected a balance due and were not accompanied by full payment in june of petitioner submitted to the internal_revenue_service irs a form_8857 request for innocent spouse relief petitioner sought relief for underpayments of tax for and under sec_6015 on date the irs issued to petitioner a notice_of_determination denying her request for sec_6015 relief petitioner filed a timely unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended petition with this court contesting the adverse determination and a trial was held in november of after posttrial briefs were filed two courts of appeals those for the eighth and ninth circuits ruled that the tax_court lacked jurisdiction to consider denials of relief under sec_6015 in proceedings where no deficiency had been asserted see 446_f3d_785 8th cir affg in part and vacating in part tcmemo_2004_93 439_f3d_1009 9th cir revg 118_tc_494 vacating 122_tc_32 this court subsequently reached the same conclusion in 127_tc_7 given these developments the court on date issued an order directing the parties to show cause why this case should not be dismissed for lack of jurisdiction both parties responded respondent noting specifically that no deficiency had been asserted against petitioner for the years in issue agreed that the court lacked jurisdiction here petitioner objected to dismissal broadly referencing concerns of equity due process and equal protection discussion the tax_court is a court of limited jurisdiction and may exercise only the power conferred by statute e g 119_tc_191 85_tc_527 see also sec_7442 it likewise is well recognized as a corollary to the foregoing principle that the court lacks equitable powers to expand its statutorily prescribed jurisdiction e g 484_us_3 992_f2d_1136 11th cir affg tcmemo_1990_21 92_tc_776 moreover the existence of jurisdiction in a particular case is fundamental and may be raised at any point in the proceeding either by a party or by the court sua sponte e g 124_tc_36 raymond v commissioner supra pincite naftel v commissioner supra pincite for the reasons set forth in billings v commissioner supra the court has concluded that our jurisdiction under the laws governing joint_and_several_liability does not extend to review of the commissioner’s denials of requests for relief pursuant to sec_6015 where no deficiency has been asserted nor can equitable or policy concerns expand this jurisdiction in disregard of the express provisions of the statute enacted by congress accordingly we are constrained to dismiss this case for lack of jurisdiction to reflect the foregoing an order of dismissal for lack of jurisdiction will be entered
